DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-6, 8-13, 15-17 and 19-26 are pending and examined below. This action is in response to the claims filed 8/31/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 Response to Amendment
	Applicant’s arguments, see Applicant’s Remarks pages 14-17, regarding differential interpretation of claimed elements and prior art are restatements of previous arguments and are not found persuasive in view of the intended combination and rejection restated below.  
	Regarding applicant’s assertion that Official Notice was taken in light of the obviousness rejection for a combination of stuck state sensor and a sensor for going over a carpet, no official notice was taken, the obviousness rejection was written in view of the art presented that would have been obvious to one of ordinary skill in the art at the date of filing as stated.  As seen in attached Robot Reviews forum post, discussions about which robotic vacuums are capable of 
	Even searching “robotic vacuum stuck” on Google provides the second search suggestion is “robot vacuum stuck on rug” as seen below:

    PNG
    media_image1.png
    572
    1920
    media_image1.png
    Greyscale

	See additional references cited for further instances.

	Applicant’s arguments, see Applicant’s Remarks pages 18-22, regarding the amendments filed 8/31/21 are found persuasive.  The explicit recitation of the distinguishing features is greatly appreciated, and therefore the 35 USC § 103 rejections are withdrawn.
	However, after further search considerations, new grounds of rejection were made in view of Kuhara (US 2018/025234) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-6, 12-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. (US 2018/0074508), in view of Li et al. (US 2017/0296021) and Kuhara (US 2018/025234).
Regarding claims 1, 12, and 23, Kleiner discloses configurable robot operation including an autonomous mobile cleaning apparatus comprising (¶108): 
a main body (¶117 - chassis); 
a suction unit included in the main body (¶123); 
a driver included in the main body and driving movement of the main body (¶122); 
a controller included in the main body (¶117); and 
a display included in the main body (¶128), wherein 
(a) the controller obtains information about a first target object on a floor, the first target object having a possibility of putting the main body into a stuck state (¶151-155 – clutter areas corresponding to the recited target object having a possibility of putting the main body into a stuck state), and 
(b) the controller accepts information indicating that the first target object is to be set as a cleaning target object, and thereafter, causes the display to display a first display screen that allows selection of a first movement mode or a second movement mode (¶151 and Fig. 15 is a GUI corresponding to the recited display a first display screen where user defined schedules corresponding to the recited selection of first or second movement modes), 
the autonomous mobile cleaning apparatus is caused to clean a first area except for the first target object in a second process (¶146, ¶151-155, and ¶216 – upon identifying a clutter area by encountering an obstacle or collection of obstacles, the robot may temporarily ignore and avoid the clutter areas 2906, then executing cleaning of the clutter areas 2906 as shown in FIG. 29C), 
the second process is performed prior to the first process in the first movement mode, and the first process is performed prior to the second process in the second movement mode (¶151 – identifying a specific order which regions are to be cleaned corresponding to the recited selective priority modes of cleaning such as the first process before the second or vis versa),
While Kleiner does disclose identifying a clutter area, it does not explicitly detail the first target object as being a rug, mat or carpet.  However, Li discloses an autonomous cleaning device including the autonomous mobile cleaning apparatus is caused to move over the first target object in a first process (¶46 – determining a working state such as going onto a carpet corresponding to the recited caused to move over the first target object), 
the autonomous mobile cleaning apparatus further comprising: a stuck state sensor that detects the stuck state in response to the movement from the floor onto the first target object (¶45-46 – collective sensing system to determine working state including going onto a carpet or when the device is stuck.  While Li does not explicitly disclose the states of being stuck and going onto a carpet as working together, It would have been obvious to one of ordinary skill in the art before the filing date to have combined the two working states given the prevalence of similar devices getting stuck while going over carpets in order to make the , wherein 
in (a), the controller obtains the information about the first target object on the basis of information about the stuck state detected by the stuck state sensor (¶45-46 – sensing system gathers information to draw a real-time map of the environment including for instance, when the autonomous cleaning device is going across a doorsill, going onto a carpet, or located at the cliff; or an upper portion or a lower portion of the autonomous cleaning device is stuck; or a dust box thereof is full; or the autonomous cleaning device is lifted. While Li does not explicitly disclose the states of being stuck and going onto a carpet as working together, It would have been obvious to one of ordinary skill in the art before the filing date to have combined the two working states given the prevalence of similar devices getting stuck while going over carpets in order to make the working of the autonomous cleaning device more in line with the requirements of the owner and thus ensure a better user experience ¶46).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation if Kleiner with the working state detection system of Li in order to specific action strategy in the light of different situations (Li - ¶46).
While Kleiner does disclose identifying a specific order which regions are to be cleaned corresponding to the recited selective priority modes of cleaning (Fig. 15 and ¶151), areas are updated regularly therefore allowing the selection of cleaning area after target detection (¶227-229) and a display screen allowing priority selection (Fig. 15), it does not explicitly disclose displaying a second display screen in response to obtaining information about a target object.
(c) in response to obtaining the information about the first target object and before accepting the information indicating that the first target object is to be set as a cleaning target object, the controller causes the display to display a second display screen that allows selection of whether to set the first target object as a cleaning target object, and in a state where the second display screen is displayed, the controller accepts information indicating that the first target object is to be set or is not to be set as a cleaning target object (¶286-294 and Figs. 27-29 – Fig. 27 displays a normal regular running display screen corresponding to the recited first display, Fig. 28 displays a second display which includes a message in response to obtaining information about the target area before an updated display control unit 443 may query the user regarding whether or not to select the cleanable area, for final confirmation regarding whether or not to select the cleanable area corresponding to the recited indicating whether a first target is to be set as a cleaning target or not), wherein, 
in response to the information indicating that the first target object is to be set as a cleaning target object, the controller performs an operation of accepting the first target object as a cleaning target object (¶205 - In a case where the user has selected a new cleanable area, the management device 1 transmits cleaning instruction information instructing cleaning of a new cleanable area to the autonomous cleaner 2).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation if Kleiner in view of Li with the display and selection of target areas of Kuhara in order to more appropriately plan the order of cleanable areas (Kuhara - ¶3-6).


Regarding claims 2 and 13, Kleiner further discloses a memory that stores the information about the first target object, wherein the controller obtains the information about the first target object from the memory (Figs 32-33D and ¶227-228 – user defined or sensor detected rug or carpet stored within map corresponding to the recited stored information about the first target object as well as obtaining it from memory). 

Regarding claims 4 and 15, Kleiner further discloses (d1) in a case where the controller accepts selection of the first movement mode in a state where the first display screen is displayed, the controller causes the main body to move in accordance with the first movement mode, and (d2) in a case where the controller accepts selection of the second movement mode in a state where the first display screen is displayed, the controller causes the main body to move in accordance with the second movement mode (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode). 

Regarding claims 5 and 16, Kleiner further discloses a camera included in the main body, wherein the camera obtains a camera image including information about surrounding of the main body (¶118 – camera used to detect features and landmarks in the operating environment), and 
in (a), the controller obtains the information about the first target object on the basis of the camera image (¶233 - pattern-based object detection in accordance with FIGS. 35A through 35D may be used or combined with image-based data for image classification). 

Regarding claims 6 and 17, Kleiner further discloses a first sensor included in the main body, wherein in (a), the controller obtains the information about the first target object on the basis of information about objects detected by the first sensor (¶228 – sensor input such as acoustic sensor corresponding to the recited first sensor to detect the floor type or clutter area corresponding to the recited information about the first target object). 

Regarding claims 24-26, Kleiner doesn’t disclose the object as being a rug, mat, or carpet however Li further discloses the first target object is a rug, a mat, or a carpet (¶46 – detecting going onto a carpet).

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. (US 2018/0074508) in view of Li et al. (US 2017/0296021) and Kuhara (US 2018/025234), as applied to claims 1 and 12 above, further in view of Angle et al. (US 2014/0207282).

Regarding claims 8 and 19, Kleiner further discloses a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(e1) the controller controls the driver to drive the main body on the basis of selection of the second movement mode (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode), and 
While Kleiner does disclose the detection of a stuck state (¶194), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle discloses a mobile robot mapping and control system including (e2) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller changes the second movement mode to the first movement mode and controls the driver to drive the main body (¶198 - immobilized or otherwise unable to execute the commanded operation corresponding to the recited stuck state as well as an escape maneuver corresponding to the recited change movement mode to control the body). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li and Kuhara with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

Regarding claims 9 and 20, Kleiner further discloses a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(e1) the controller controls the driver to drive the main body on the basis of selection of the second movement mode (¶151-155 – user defined modified segmentation map , and 
the first display screen (¶151 and Fig. 15 is a GUI corresponding to the recited display a first display screen)
While Kleiner does disclose the detection of a stuck state (¶194), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle further discloses (e2) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller causes the display to display the display screen (¶198 - the robot 200 is enabled to recognize its immobilized condition and will send an alert signal to the user via the application on the device). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li and Kuhara with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

Regarding claims 10 and 21, Kleiner further discloses a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(f1) the controller accepts selection of the second movement mode in a state where the first display screen is displayed (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode), 
(f2) the controller selects one operation control mode from among operation control modes as a first operation control mode and controls the driver in accordance with the first operation control mode and the second movement mode to drive the main body (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to one from among operation control modes).
While Kleiner does disclose the detection of a stuck state (¶194) as well as varied direction/rotation adjustments in response to detection of an obstacle (¶146), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle further discloses (f3) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller selects an operation control mode different from the first operation control mode as a second operation control mode from among the operation control modes and controls the driver in accordance with the second operation control mode and the second movement mode to drive the main body, and the second operation control mode is different from the first operation control mode in a movement speed, a movement direction, or rotation or stop of a side brush of the main body (Fig. 17 and ¶198 – escape maneuver control element including element 504B corresponding to the recited changed operation control mode in response to detection of a stuck state where ‘try harder’ corresponding to the recited different movement speed in order to disengage or become unstuck). 


Regarding claims 11 and 22, Kleiner further discloses (f4) in a case where the controller drives the main body in accordance with the second operation control mode and the second movement mode, and thereafter, the second sensor detects the stuck state, the controller changes the second movement mode to the first movement mode and controls the driver to drive the main body (¶146 – adjustments and turns corresponding to the recited second operation control mode in response to detected obstacle where ¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent).
While Kleiner does disclose the detection of a stuck state (¶194) as well as varied direction/rotation adjustments in response to detection of an obstacle (¶146), it does not explicitly disclose the process of exiting a stuck state without human interaction.
 Angle further discloses an intentional change in movement mode in response to detected stuck state (¶198 - immobilized or otherwise unable to execute the commanded operation corresponding to the recited stuck state as well as an escape maneuver corresponding to the recited change movement mode to control the body). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li and Kuhara with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kirkpatrick JR. (US 2002/0116089) discloses a robot movement system to detect obstructions and/or prevent immobilization by obstructions which may impede the mobility of the robot. Such obstructions include, but are not limited to, transitions from carpeted surfaces to hard surfaces, transitions from hard surfaces to carpeting and throw rugs or mats (¶23).

Kim et al. (US 2016/0148417) discloses a cleaning robot targeting and planning system including identifying a carpet as a target object and having a user select the  carpet 1820 as a target on which the cleaning function of the cleaning robot 1840 appearing on the 3D map 1800 is to be performed (¶297).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665